ICJ_097_NuclearTests-ExaminationSituation_NZL_FRA_1995-09-22_ORD_01_NA_01_EN.txt. 309

DECLARATION OF VICE-PRESIDENT SCHWEBEL

While concurring with the Court’s disposition of the substance of the
Requests of New Zealand, I have reservations about some of the pro-
cedures which have been followed.

In my view, it was obvious from the outset that New Zealand was
entitled to move in pursuance of the express authorization provided by
the Court in paragraph 63 of its Judgment of 20 December 1974 in the
Nuclear Tests (New Zealand v. France) case. Claims that there could be
no case, that New Zealand could act only to seek the interpretation or
revision of the Judgment or to bring a new case, that there was no room
for appointment of agents or a judge ad hoc, that the President was not
entitled to exercise his authority under the Rules of Court to call upon
the Parties to act in such a way as would enable any order the Court
might make on the request for provisional measures to have its appro-
priate effects, and that the Court could not have oral hearings, accordingly
were misplaced. The action of New Zealand was singular, in pursuance of
a singular provision in the Court’s Judgment of 20 December 1974. But
France’s reaction was in my view tantamount to, an objection to the
admissibility of New Zealand’s Requests, and should have been so treated.

In the end, and in the essentials, the Court did assimilate France’s
objections to New Zealand’s Requests to an objection to admissibility, in
so far as it seated the Judge ad hoc designated by New Zealand, and held
oral hearings at which the Parties submitted their arguments on the
threshold question put by the Court to them. Whatever the reservations
expressed, it is plain that when fifteen judges gathered in their robes in
the Great Hall of Justice of the Peace Palace, and when Judge ad hoc
Sir Geoffrey Palmer took his oath of office, the Members of the Court
did not meet, Pirandello style, in search of a courtroom or a case, but
conducted an oral hearing on a phase of a case.

(Signed) Stephen SCHWEBEL.

25
